 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34   Desc Main
                             Document     Page 1 of 31




 SIGNED THIS: August 28, 2020



                             _______________________________
                             Mary P. Gorman
                             United States Bankruptcy Judge
 ___________________________________________________________




                     UNITED STATES BANKRUPTCY COURT

                        CENTRAL DISTRICT OF ILLINOIS

In Re                               )
                                    )       Case No. 19-71144
MARILYN ANN FINN,                   )
                                    )       Chapter 7
                  Debtor.           )
___________________________________ )
                                    )
In Re                               )
                                    )       Case No. 19-71778
GALE RAY CUSTER and JOYCE           )
ANNETTE CUSTER,                     )       Chapter 7
                                    )
                  Debtors.          )


                                OPINION

        Before the Court are two Motions for Determination of Reasonable Value of

Services of Debtor’s Attorney and for Sanctions (“Motions for Sanctions”). Both

Motions for Sanctions complain about the quality of work performed by Eric

Homa, the attorney for the Debtors in each of the above cases. For the reasons set
  Case 19-71144    Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34     Desc Main
                             Document     Page 2 of 31



forth herein, both Motions for Sanctions will be granted, in part.



                     I. Factual and Procedural Background

       Because the same legal issues were raised in each of these cases, they have

been consolidated for the purposes of this Opinion. The factual basis for the relief

sought in each case is slightly different, however, and the facts of each case will

therefore be set forth separately.



                                A. Marilyn Ann Finn

       Marilyn Ann Finn filed her voluntary petition under Chapter 7 on August

2, 2019. She was represented in the filing by Attorney Eric Homa, who disclosed

an affiliation with UpRight Law, LLC (“UpRight Law”) with his appearance. On her

Statement of Financial Affairs (“SOFA”), at question 16, Ms. Finn disclosed that,

on May 22, 2019, she paid Attorney Homa $1675 in attorney fees and $335 for the

filing fee.

       Andrew Erickson was appointed as the Chapter 7 trustee (“Trustee”) in Ms.

Finn’s case, and her initial meeting with creditors was scheduled for September

9, 2019. According to a motion filed later by the Trustee seeking to compel Ms.

Finn to participate in a Rule 2004 examination, the initial creditors meeting was

continued because neither Mr. Homa nor Ms. Finn had provided the Trustee with

required documents before the meeting, and Mr. Homa failed to appear for the

meeting. At a continued meeting, Ms. Finn testified about previously undisclosed

sales of real estate and investments, as well as the transfer of a vehicle to a family

member. The Trustee requested a Rule 2004 examination to inquire of Ms. Finn


                                         -2-
 Case 19-71144    Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34   Desc Main
                            Document     Page 3 of 31



about the transactions and to compel her to provide required bank statements

and other documents. The Trustee also filed a motion seeking an extension of time

to object to Ms. Finn’s discharge based on his concerns about the undisclosed

sales and transfers and her failure to provide documents. Orders were

subsequently entered requiring Ms. Finn to attend a Rule 2004 examination and

extending the deadline for the Trustee to object to her discharge.

      The United State Trustee (“UST”) also filed a motion seeking to compel Ms.

Finn to attend a Rule 2004 examination. The UST expressed concerns about the

undisclosed sales and transfers but also stated an intent to inquire about Ms.

Finn’s contacts with Attorney Homa. The UST alleged that Attorney Homa did not

meet with Ms. Finn before filing her bankruptcy and did not fully investigate her

financial affairs before the filing. The UST’s motion was also granted.

      In November 2019, Ms. Finn filed an amended SOFA and several amended

schedules providing information about the sales and transfers that the Trustee

had discovered. It appears from the record and other subsequently-filed

documents that Ms. Finn never appeared for a Rule 2004 examination by the

Trustee or UST. She did, however, receive her discharge on January 8, 2020. On

March 2, 2020, the UST filed the Motion for Sanctions. The Motion for Sanctions

will be discussed in more detail below.



                  B. Gale Ray Custer and Joyce Annette Custer

      Gale Ray Custer and Joyce Annette Custer filed their voluntary petition

under Chapter 7 on December 5, 2019. They were represented by Attorney Eric

Homa, who disclosed an affiliation with UpRight Law with his appearance. On


                                       -3-
 Case 19-71144      Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34   Desc Main
                              Document     Page 4 of 31



their SOFA, the Custers disclosed that they had paid Attorney Homa $1775 in

attorney fees and $335 for the filing fee; the payments were made in installments

beginning in September 2018 and ending in October 2019.

      Andrew Erickson was also appointed Trustee in the Custers’ case, and their

first meeting of creditors was set for January 6, 2020. According to motions filed

by the UST seeking to compel the appearances of both Mr. and Mrs. Custer, as

well as Attorney Homa, at Rule 2004 examinations, Mr. Homa did not attend the

Custers’ creditors meeting due to illness but sent a substitute attorney instead.

During that meeting, the Custers disclosed to the Trustee that Mr. Custer was

trustee of a trust for his grandchildren, that Mr. Custer operated a business

selling items on Ebay, that the Custers had a Christmas Club bank account, that

the Custers had transferred a vehicle to a grandson and made other payments for

the benefit of the grandson, and that the Custers had been paying a law firm $750

per month to help them reduce the interest rate on their home mortgage loan.

None of this information had been disclosed on the Custers’ SOFA or schedules.

The Custers also reported that they had not met with Attorney Homa prior to the

filing of their case.

      On their schedules, the Custers listed ownership of what they described as

a single-family home where they resided; they valued the home at $68,000 and

said it was subject to a $99,000 lien. Shortly after the case was filed, a motion

seeking relief from stay was filed by 21st Mortgage Corporation (“21st Mortgage”)

asserting a lien on a mobile home in an amount in excess of $100,000. The

creditor claimed that, as of the date of filing, the Custers had missed five monthly

payments of $1264 each and that it was entitled to relief from stay to obtain


                                        -4-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                             Document     Page 5 of 31



possession of the mobile home.

      Following the Court’s standard procedures, notice of the motion for stay

relief, including a deadline for filing objections to the motion, was sent to the

Debtors and their attorney. The Debtors responded themselves, without

assistance from Attorney Homa. They wrote to the Court saying that they wanted

to keep their home, that they had hired lawyers to help them reduce the interest

rate on their loan, and that, because of their ages and health issues, it would be

difficult for them to move. The motion for relief from stay was then set for hearing.

Prior to the motion being heard, Attorney Homa filed a motion to convert the case

to Chapter 13.

      The Custers appeared with Attorney Homa at a hearing on January 28,

2020. Attorney Homa said that he told the Custers that the only way to save their

home was to convert to a Chapter 13 but that he had also advised them that the

Trustee might object to the conversion because of the undisclosed assets and the

amount of time that had elapsed after the case filing. He said that he had no idea

that the Custers had hired and paid another law firm to look into refinancing their

mortgage; he apparently learned the information when he attended a continued

meeting with the Trustee. As the Court discussed the fact that a Chapter 13 plan

might require the Custers to make significant payments, Mrs. Custer shook her

head, strongly indicating that they would not be able to make such payments.

Attorney Homa did not address the Custers’ ability to fund a Chapter 13 plan and

seemed oblivious to Mrs. Custer’s strong reaction to his comments to the Court.

      At the hearing, the Trustee stated that he intended to object to the motion

to convert due to the significant number of undisclosed assets and transfers. The


                                        -5-
 Case 19-71144      Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34        Desc Main
                               Document     Page 6 of 31



Court also expressed concern about the many errors in the Custers’ schedules

and SOFA and asked Attorney Homa whether he had actually met with the

Custers before filing the case. He admitted that he had not but then claimed that

this Court had previously said that attorneys did not need to meet with their

clients before filing cases.1 The Court reacted strongly by saying that it was

absolutely not the Court’s position that attorneys did not have to meet with their

bankruptcy clients. To the contrary, the Court had previously sanctioned

attorneys for not meeting with their clients and had issued a written opinion on

the issue.2 The Court stated that it had no ability to relieve attorneys of their



       1
         Attorney Homa later provided a reference to the case of Amy Ann Jordan and
William E. Jordan (#13-70654) and specifically to a hearing held on November 12, 2013,
as support for his assertion that this Court had relieved debtors’ attorneys of their
obligation to meet with their clients. The Court uses the Courtspeak recording program
that allows the posting of the audio of all hearings as PDFs on the docket. A review of the
hearing audio confirmed that this Court never said anything at the hearing in the Jordan
case that even remotely could have been construed as supporting Attorney Homa’s
assertions. The hearing involved a motion for sanctions filed by the UST because the
attorneys in the Jordan case had held the debtors’ petition, schedules, and other
documents for four months after the documents were signed and then filed the
documents without updating time-sensitive information. The attorneys also allowed their
software to date the documents on the date of the actual filing, thereby representing that
the debtors had signed the documents that day rather than months before. At no point
in the Jordan hearing was there any discussion about an attorney’s responsibilities in
gathering information in the first place; nor was there any indication whatsoever that this
Court approved of any cutting of corners in the process. To the contrary, the attorneys
involved in the Jordan case were sanctioned for their failure to update the documents
before filing. At a hearing in this case on February 25, 2020, after the Court advised
Attorney Homa that the audio of the Jordan hearing did not support him, he admitted as
much and apologized for misrepresenting the Court’s position.
       2
         In In re Moffett, 2012 WL 693362, at *1 (Bankr. C.D. Ill. Mar. 2, 2012), this Court
sanctioned an attorney who failed to meet with his client prior to filing a Chapter 7 case.
The Court dismissed the attorney’s argument that the client could have met with him if
she had requested to do so, finding that the attorney was not relieved of his professional
obligations because a debtor did not know enough to ask the right questions or request
a meeting. Id. at*4.

                                           -6-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                             Document     Page 7 of 31



ethical responsibilities to thoroughly investigate their clients’ situations in order

to provide competent representation. And, although Attorney Homa argued that

he could do an adequate interview by running through questions on the phone,

the Court pointed out that the unfortunate result of his not meeting and

conducting a complete interview with the Custers was obvious. The matters were

continued for further hearing to give the Trustee time to object to the conversion

and to give the Custers time to consider whether conversion was a viable and

beneficial option for them to pursue.

      Prior to the continued hearing, the Custers, through Attorney Homa,

withdrew their motion to convert and their objection to 21st Mortgage’s motion for

stay relief. Stay relief was granted to 21st Mortgage. In the meantime, the Custers

amended their schedules and SOFA to add information previously omitted. And,

even though it appears that they never attended a 2004 examination, they

received their discharge on March 11, 2020. The Motion for Sanctions that will be

discussed in detail below, was filed on March 2, 2020.



                   C. The Motions for Sanctions and Responses

      The UST’s Motions for Sanctions recite the facts of each case and seek

sanctions against Attorney Homa. In large measure, the requests for sanctions are

based on Attorney Homa’s failure to meet personally with either Ms. Finn or the

Custers and his failure to otherwise collect and review all required information

before filing the bankruptcy cases. In each case, the UST says that Attorney Homa

failed to provide personal and meaningful representation to his clients. Attorney

Homa is said to have admitted in both cases that it was his standard practice to


                                        -7-
 Case 19-71144      Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34       Desc Main
                              Document     Page 8 of 31



not meet with clients before filing their cases, and, in at least the Custers’ case,

Attorney Homa asserted that this Court had condoned the practice.

      Both Motions for Sanctions seek a review of Attorney Homa’s fees and the

disgorgement of those fees to the extent they are found to be unreasonable.

Further, both Motions for Sanctions request that other sanctions be imposed,

including civil penalties, continuing education requirements, and the filing of an

affidavit with each future case filed certifying that Attorney Homa has actually met

with his clients. The UST included in the Motions for Sanctions legal authority for

the imposition of all requested sanctions.

      Attorney David M. Menditto of UpRight Law entered his appearance for

Attorney Homa and filed a Response to the Motion for Sanctions in the Finn case

and a Response and a Corrected Response to the Motion for Sanctions in the

Custer case.3 The Responses acknowledge that Attorney Homa made some errors

in each case but contend that the errors have been corrected and that, in any

event, the errors were harmless. They admit that some errors were caused by

Attorney Homa’s failure to include information that either Ms. Finn or the Custers

had provided to him in their bankruptcy filings. Other errors, Attorney Menditto

says, occurred because Attorney Homa did not know about the information that

was omitted from the schedules or SOFAs in each case. With respect to that

information, however, Attorney Menditto does not say that Attorney Homa ever

asked his clients about the matters.

      Contrary to Attorney Homa’s in-court statements to this Court in the Custer


      3
        Attorney Menditto actually identified his firm affiliation as Deighan Law LLC but
says that the firm does business as UpRight Law in the State of Illinois. For consistency
purposes, the firm will be referred to as UpRight Law.

                                          -8-
 Case 19-71144    Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                            Document     Page 9 of 31



case, Attorney Menditto says that Attorney Homa does not have a practice of not

meeting with his clients. To the contrary, he claims that clients are given the

option, and it is the clients, rather than Attorney Homa, who make the decision

about whether to meet in person. Apparently, clients who live at a distance or

have health issues may choose to not meet personally and instead handle their

interactions with Attorney Homa by phone or email. The Responses imply but do

not specifically state that either Ms. Finn or the Custers were given the option to

meet with Mr. Homa and specifically declined to do so.

      With both the Finn Response and the Custer Corrected Response, Attorney

Menditto provided proof that the full amount of attorney fees and costs paid in

each case had been voluntarily disgorged to the Trustee. He claims that this

voluntary action on the part of UpRight Law renders the UST’s request for this

Court to review Attorney Homa’s transactions with his clients moot. He also says

that, because the errors admittedly made by Attorney Homa were minor and

harmless, no other sanctions are justified. Further, he argues that, because the

UST did not give proper notice that she intended to seek sanctions and did not

give Attorney Homa the opportunity to withdraw the offending documents as is

required by Rule 9011, no sanctions may be imposed. Fed. R. Bankr. P. 9011(c).

The Responses also assert that, because the UST relies, in part, on §707(b)(4)(C)

as the authority for requested sanctions, and because §707(b)(4) refers to Rule

9011, the so-called safe-harbor provisions of Rule 9011 apply and, absent proper

notice, no sanctions may issue under §707(b)(4)(C). 11 U.S.C. §707(b)(4)(C).

Finally, Attorney Menditto argues that the Court’s inherent authority to impose

sanctions is narrow and limited and that the UST should have brought an


                                       -9-
 Case 19-71144    Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                            Document      Page 10 of 31



adversary complaint rather than a motion seeking the imposition of sanctions.

      Arguments were held telephonically on the Motions for Sanctions on May19,

2020. The UST’s attorney argued that sanctioning Attorney Homa was appropriate

because his conduct in admittedly failing to meet with his clients violated his

professional obligations. He noted that Attorney Homa had not only failed to meet

with his clients but had also failed to review the documents provided by the clients

and had not correctly included the information he did collect on the schedules and

SOFAs filed in each case. He acknowledged that meeting with clients by video

conference was acceptable based on the current pandemic challenges but

questioned whether communicating only by phone and email was sufficient to

meet professional requirements. He noted that, at least in the Finn and Custer

cases, Attorney Homa had not established that he was capable of doing a

thorough and complete job of representing clients by the use of only phone and

email contacts. He asserted that the errors made by Attorney Homa were not

harmless and that this Court has full authority to issue the sanctions requested.

      The Trustee also participated in the hearing in support of the UST’s Motions

for Sanctions. He said that even a cursory review of the required financial

information in each case would have put Attorney Homa on notice of errors in the

documents he filed. The Trustee pointed out that he and other trustees need to

rely on the attorneys who handle debtor cases to be honest and thorough.

Information needs to be true, and it is troubling when cases are filed where no

effort has been made to ensure the accuracy of the information provided. He said

that he had opened estates in each case and, with respect to the Custers, was

pursuing several small assets that he might otherwise have abandoned but for the


                                       -10-
 Case 19-71144      Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34       Desc Main
                              Document      Page 11 of 31



fact that he had the disgorged fees to administer.4

      Attorney Menditto appeared for Attorney Homa. He asserted that the errors

in the cases were harmless because they were fixable. Nevertheless, he assured

the Court that both he and Attorney Homa took the matters before the Court

seriously. He said, as he had previously claimed in his written submissions, that

Attorney Homa had filed over 2000 bankruptcy cases without ever being

disciplined or sanctioned. When the Court questioned that assertion, saying that

Attorney Homa may not have been sanctioned but that he had been admonished

about timeliness and the quality of his work by both the Court and the trustees

in a number of cases, Attorney Menditto acknowledged that Attorney Homa

admittedly had failed to appear for scheduled matters in the past. But he

maintained that those cases were not at issue now and that the absence of any

prior formal sanction or discipline should be considered.

      Attorney Menditto argued that the sanctions sought are in the nature of

injunctive relief, and the UST should therefore have filed an adversary complaint

against Attorney Homa. He argued that the UST also should have given the safe-

harbor notice to Attorney Homa before seeking sanctions and that, in any event,

this Court’s inherent authority to sanction is limited.

      The matter was fully briefed at the time of argument and is ready for

decision.




      4
          The Trustee has since compromised with the Custers for the sum of $1500
related to transfers made for the benefit of their grandson. He has also obtained an order
requiring the Custers to turn over $1248.36 in non-exempt funds held by them in a bank
account on the date of filing. The Custers have agreed to make monthly payments of $250
to satisfy this obligation.

                                          -11-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34     Desc Main
                            Document      Page 12 of 31



                                  II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.

§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). The decision on whether to sanction Attorney Homa under the

circumstances presented relates to the administration of the case and is a core

proceeding. 28 U.S.C. §157(b)(2)(A). The issues before the Court arise in the

bankruptcies and from the provisions of the Bankruptcy Code and may therefore

be constitutionally decided by a bankruptcy judge. See Stern v. Marshall, 564 U.S.

462, 499 (2011).



                                III. Legal Analysis

                       A. Standards of Professional Conduct

      The District Court of the Central District of Illinois has adopted the Rules

of Professional Conduct as promulgated by the Illinois Supreme Court to govern

practice in all federal courts within the District. CDIL-LR 83.6(D). Under those

rules, a lawyer is required to provide competent representation to clients, and

competent representation is defined as requiring the “legal knowledge, skill,

thoroughness and preparation reasonably necessary for the representation.” Ill.

R. Prof’l Conduct (2010) R. 1.1 (eff. Jan. 1, 2010). Lawyers are also prohibited

from charging or collecting unreasonable fees. Ill. R. Prof’l Conduct (2010) R.

1.5(a) (eff. Jan. 1, 2010). Lawyers may not knowingly “make a false statement of

fact or law to a tribunal or fail to correct a false statement of material fact or law

previously made to the tribunal[.]” Ill. R. Prof’l Conduct (2010) R. 3.3(a)(1) (eff.


                                        -12-
 Case 19-71144    Doc 49     Filed 08/28/20 Entered 08/28/20 14:45:34      Desc Main
                             Document      Page 13 of 31



Jan. 1, 2010).

      In bankruptcy courts, the required professional standards also include the

mandates of §707(b)(4) of the Code, which provides, in part:

            (C) The signature of an attorney on a petition, pleading,
            or written motion shall constitute a certification that the
            attorney has—

                   (i) performed a reasonable investigation into the
                   circumstances that gave rise to the petition,
                   pleading, or written motion; and

                   (ii) determined that the petition, pleading, or
                   written motion—

                           (I) is well grounded in fact; and

                           (II) is warranted by existing law or a good
                           faith argument for the extension,
                           modification, or reversal of existing law and
                           does not constitute an abuse under
                           paragraph (1).

            (D) The signature of an attorney on the petition shall
            constitute a certification that the attorney has no
            knowledge after an inquiry that the information in the
            schedules filed with such petition is incorrect.

11 U.S.C. §707(b)(4)(C), (D).

      Also pertinent to the discussion of professional standards is Federal Rule

of Bankruptcy Procedure 9011, which provides, in part:

            (b) Representations to the Court. By presenting to the
            court (whether by signing, filing, submitting, or later
            advocating) a petition, pleading, written motion, or other
            paper, an attorney or unrepresented party is certifying
            that to the best of the person’s knowledge, information,
            and belief, formed after an inquiry reasonable under the
            circumstances, —

                   ...

                                        -13-
 Case 19-71144      Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34     Desc Main
                              Document      Page 14 of 31



                    (2) the claims, defenses, and other legal
                    contentions therein are warranted by existing law
                    or by a nonfrivolous argument for the extension,
                    modification, or reversal of existing law or the
                    establishment of new law;

                    (3) the allegations and other factual contentions
                    have evidentiary support or, if specifically so
                    identified, are likely to have evidentiary support
                    after a reasonable opportunity for further
                    investigation or discovery[.]

Fed. R. Bankr. P. 9011(b)(2), (3).

      Not mentioned by the parties but also relevant to the inquiry here are the

provisions of the Code related to debt relief agencies. Attorneys for debtors are

debt relief agencies. Milavetz, Gallop & Milavetz, P.A. v. U.S., 559 U.S. 229, 235-36

(2010). As such, debtors’ attorneys are subject to the provisions of §526(a) that

provide, in part:

             (a) A debt relief agency shall not—

                    ...

                    (2) make any statement, or counsel or advise any
                    assisted person or prospective assisted person to
                    make a statement in a document filed in a case or
                    proceeding under this title, that is untrue or
                    misleading, or that upon the exercise of
                    reasonable care, should have been known by such
                    agency to be untrue or misleading; [or]

                    (3) misrepresent to any assisted person or
                    prospective assisted person, directly or indirectly,
                    affirmatively or by material omission, with respect
                    to—

                             (A) the services that such agency will
                             provide to such person; or



                                        -14-
 Case 19-71144     Doc 49      Filed 08/28/20 Entered 08/28/20 14:45:34      Desc Main
                               Document      Page 15 of 31



                             (B) the benefits and risks that may result if
                             such person becomes a debtor in a case
                             under this title[.]

11 U.S.C. §526(a)(2), (3).

      Section 526 provides its own remedies for violations. If a debtor’s attorney

violates the restrictions on debt relief agencies, whether intentionally or

negligently, the attorney may be required to disgorge fees and reimburse the

debtor-client for actual damages and attorney fees. 11 U.S.C. §526(c)(1), (2)(A).

Civil penalties and injunctive relief are also available. 11 U.S.C. §526(c)(5).

      Taken together, the above provisions require an attorney representing a

debtor in bankruptcy to thoroughly interview the client, to require the client to

produce relevant information, to review the client’s financial documents and other

information provided, and to resolve any inconsistencies or questions before filing

the case. In re Tatro, 2020 WL 534715, at *5-6 (Bankr. C.D. Ill. Jan. 31, 2020).

The attorney must “make a reasonable inquiry as to the circumstances giving rise

to the bankruptcy petition and all facts asserted therein.” In re Beinhauer, 570

B.R. 128, 136 (Bankr. E.D.N.Y. 2017). The attorney must inform debtor clients of

the information required to be provided because the “attorney is the expert and

cannot rely upon a client’s limited understanding of what constitutes ‘complete’

or ‘necessary’ information[.]” Dignity Health v. Seare (In re Seare), 493 B.R. 158,

211 (Bankr. D. Nev. 2013). The attorney’s obligation is not lessened if a debtor

does not request a personal meeting or ask detailed questions about the

bankruptcy process. Moffett, 2012 WL 693362, at *4.

      Attorney Homa and Attorney Menditto do not dispute that the above

standards apply to Attorney Homa. Rather, they dispute the Court’s ability to

                                          -15-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34     Desc Main
                            Document      Page 16 of 31



enforce the standards. They raise several substantive and procedural arguments

for their apparent proposition that, even if Attorney Homa’s conduct fell short of

required standards, there is little this Court can do about it. Their arguments lack

persuasion but still must be addressed.

      Bankruptcy courts have broad authority and inherent power to impose

sanctions on parties and attorneys for case-related wrongdoing. In re Rimsat, Ltd.,

212 F.3d 1039, 1049 (7th Cir. 2000). The authority derives from §105 of the Code

that provides, in part, that a “court may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§105(a). Under §105, bankruptcy courts have “broad powers . . . to implement the

provisions of Title 11 and to prevent an abuse of the bankruptcy process.” In re

Volpert, 110 F.3d 494, 500 (7th Cir. 1997). Although a “sanctioning court should

ordinarily rely on available authority conferred by statutes and procedural rules,”

it may use its inherent powers when such statutes and rules are inadequate “to

serve the court’s purposes.” Rimsat, 212 F.3d at 1048-49 (citations omitted).

      Attorney Homa suggests that the Court’s inherent authority is limited and

must only be exercised “with restraint and discretion.” The Court does not

disagree; “restraint and discretion” are always called for when a court is rendering

a decision, whether it be on a sanctions issue or any other substantive or

procedural issue. And the Court is fully aware that §105 must be used “within the

confines of the Bankruptcy Code” and not to circumvent express provisions of the

Code. Disch v. Rasmussen, 417 F.3d 769, 777 (7th Cir. 2005) (citing In re Lloyd,

37 F.3d 271, 275 (7th Cir. 1994)). There is no doubt but that “the power conferred

by §105(a) is one to implement rather than to override.” In re Kmart Corp., 359


                                        -16-
 Case 19-71144    Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                            Document      Page 17 of 31



F.3d 866, 871 (7th Cir. 2004) (citations omitted). But requiring “restraint and

discretion” and fidelity to the Code in using §105 as a basis for sanctions does not

unduly limit this Court’s authority to issue sanctions when it finds violations of

the Illinois Rules of Professional Conduct and the Bankruptcy Code and Rules.

This Court has full power and authority to address Attorney Homa’s conduct; his

argument that §105 is so limited that this Court cannot act is simply incorrect.

      Attorney Homa and Attorney Menditto make more nuanced arguments

related to the enforcement of the provisions of §707(b)(4) and Rule 9011. 11 U.S.C.

§707(b)(4); Fed. R. Bankr. P. 9011. The UST relies on §707(b)(4) in seeking to have

civil penalties and other sanctions imposed on Attorney Homa. Attorney Homa

says that, because §707(b)(4) refers to Rule 9011 and Rule 9011 contains a safe-

harbor provision requiring notice and an opportunity to withdraw an offending

pleading before sanctions can be imposed, sanctions cannot be imposed under

§707(b)(4) absent compliance with the safe-harbor provisions.

      Rule 9011 provides that, to obtain sanctions for a violation of its mandates,

an aggrieved party must first serve a copy of any proposed motion for sanctions

on the offending party, providing not less than 21 days to withdraw or

appropriately correct “the challenged paper, claim, defense, contention, allegation,

or denial[.]” Fed. R. Bankr. P. 9011(c)(1)(A). These safe-harbor provisions do not

apply, however, when it is the filing of the petition that violates the rule. Id.

Likewise, the safe-harbor provisions do not apply when a court initiates the

inquiry as to whether conduct is sanctionable by issuing an order to show cause

sua sponte. Fed. R. Bankr. P. 9011(c)(1)(B). Here, the UST admittedly sent no safe-

harbor notice to Attorney Homa before filing the Motions for Sanctions, but the


                                       -17-
 Case 19-71144     Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34      Desc Main
                             Document      Page 18 of 31



UST also does not rely on Rule 9011 in seeking sanctions.

      Attorney Homa says that, because §707(b)(4) expressly refers to Rule 9011,

the safe-harbor notice provisions of Rule 9011 apply to requests for sanctions

under §707(b)(4). There is case law support for his argument. See, e.g., In re

Bonilla, 573 B.R. 368, 377 n.8 (Bankr. D.P.R. 2017). But the failure to give the

safe-harbor notice may be harmless error when the sanctions sought are also

available under §105 and §526(c) because neither of those provisions require a

safe-harbor notice. Law Solutions of Chicago LLC v. Corbett, 2019 WL 1125568,

at *9 (N.D. Ala. Mar. 12, 2019), aff’d, 2020 WL 4915335, at *1 (11th Cir. Aug. 21,

2020).5 Further, even if the safe-harbor provisions generally apply to §707(b)(4)

requests for sanctions, the provisions do not apply with respect to the filing of the

petition and schedules because such filings have “immediate collateral effects”

and such documents generally cannot be withdrawn without court approval. In

re Parikh, 508 B.R 572, 588 (Bankr. E.D.N.Y. 2014) (citing Levey v. Kesser

Cleaners Corp., 2007 WL 2177048, at *3 (E.D.N.Y. July 27, 2007)).

      Because this Court intends to impose only limited sanctions on Attorney

Homa at this time, a full discussion of exactly under what circumstances

sanctions may be awarded under §707(b)(4) without first giving the safe-harbor

notice is not necessary here. Suffice it to say, however, that the failure to give

such notice by the UST or any other party is not a full or complete defense to the

awarding of sanctions. The Court may issue a sua sponte rule to show cause and

may rely on §105 and §526(c) to impose the same types of sanctions available

      5
        Law Solutions of Chicago LLC is a related entity to UpRight Law and, in fact, is
referred to as UpRight throughout the decision. It is noted that Attorney Menditto
represented UpRight Law in the recent appeal.

                                         -18-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34     Desc Main
                            Document      Page 19 of 31



under §704(b)(4) and Rule 9011. And regardless of whether sanctions may issue

pursuant to §707(b)(4) or Rule 9011, the fact that Attorney Homa violated his

professional duties under both §707(b)(4) and Rule 9011 will be discussed below.

      Another procedural hurdle raised by Attorney Homa and Attorney Menditto

is their claim that discipline may only be imposed in the Central District of Illinois

through the issuance of a rule to show cause by a judge. The local rules provide

that, when a judge is contemplating suspension, disbarment, or disciplinary

action, the attorney whose conduct is being questioned must be given an

opportunity to show cause why the court should not suspend, disbar, or discipline

the attorney. CDIL-LR 83.6. This Court agrees that, whenever it intends to act sua

sponte, the proper procedure is to issue a rule to show cause giving notice and an

opportunity to respond and be heard to all persons who might be impacted by the

Court’s actions. But the local rules are not intended nor have they ever been

construed to prevent parties from seeking sanctions by motion under applicable

statutes and rules. Specifically, the local rules do not and cannot override the

rights of the UST and other parties to seek relief under §526, §707(b)(4), Rule

9011, or any other provision of the Bankruptcy Code and Rules. Local rules

cannot be used to abridge or modify substantive rights. 28 U.S.C. §§2071,

2072(b). Local rules cannot be applied in a way that conflicts with the Bankruptcy

Code and Rules. In re Pham, 536 B.R. 424, 432 (B.A.P. 9th Cir. 2015) (citations

omitted). This Court’s ability to address Attorney Homa’s conduct is not limited

by the local rules in the manner suggested by Attorney Homa. This Court has full

authority to hear the issues raised by the UST.




                                        -19-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34     Desc Main
                            Document      Page 20 of 31



                            B. Attorney Homa’s Conduct

      In both the Finn and Custer cases, Attorney Homa’s conduct fell well below

required standards. In both cases, he failed to meet with his clients or have any

meaningful interaction with them before filing. He also failed to review necessary

documents to acquaint himself with their financial conditions. In the Finn case,

he failed to calendar the creditors meeting and failed to include information about

multiple sales and transfers made by Ms. Finn on her schedules and SOFA. In the

Custer case, he failed to fully inquire of the Custers about their expectations for

the bankruptcy and did not review bank statements that would have disclosed

payments to another law firm and other relevant information about their

desperate efforts to save their home. To be blunt, Attorney Homa did not have a

clue what was going on with Ms. Finn or the Custers when he filed their

bankruptcy cases. His lack of knowledge and effort in both cases is indefensible,

and his conduct caused real harm to his clients.

      Attorney Homa’s conduct in both cases violated Rule 1.1 of the Illinois Rules

of Professional Conduct because his representation of Ms. Finn and the Custers

was not competent and was not even remotely thorough; Attorney Homa never

made any effort to become reasonably prepared for the representation of his

clients. Ill. R. Prof’l Conduct (2010) R. 1.1 (eff. Jan. 1, 2010). His failure to meet

with his clients in any way—personally or electronically—to fully discuss their

financial problems and to gather and review all required financial information is

a blatant violation of his professional responsibilities.

      Both the schedules and SOFA in each of the Finn and Custer cases

contained significant inaccuracies. Some of the inaccuracies were statements that


                                        -20-
 Case 19-71144    Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                           Document      Page 21 of 31



were untrue, others were, at the very least, misleading. In agreeing to represent

his clients and preparing and presenting the documents for their signatures,

Attorney Homa counseled both Ms. Finn and the Custers in violation of §526(a)(2).

Because with the exercise of reasonable care—the type of care required by the

standards for professional conduct—Attorney Homa could have and should have

known of the inaccuracies, untruths, and misleading information contained on the

documents, his conduct constitutes a serious violation of §526(a)(2). He had a

duty to tell his clients what information was needed so that accurate and complete

documents could be filed. Moffett, 2012 WL 693362, at *3. To the extent the

information was not collected or not reviewed by him before the cases were filed,

the fault lies with Attorney Homa. Id. Attorney Homa is subject to the provisions

of the Code regulating debt relief agencies. He violated those provisions in his

representation of Ms. Finn and the Custers.

      Attorney Homa’s conduct also violated his duties under §707(b)(4) and Rule

9011. Attorney Homa’s signature on the petition in each case certified that he had

performed a reasonable investigation into the facts of each case and had no

knowledge, after inquiry, that any information on either the Finn or Custer

schedules was inaccurate. 11 U.S.C. §707(b)(4)(C), (D). But, of course, Attorney

Homa had not done a reasonable investigation or inquiry, and information

contained on the documents filed in both cases was incorrect and not well

grounded in fact. Likewise, his signature and his filing of the petitions and other

documents in each case represented a certification that, after reasonable inquiry,

the allegations and factual contentions contained in the documents had

evidentiary support. Fed. R. Bankr. P. 9011(b). But again, the documents were


                                      -21-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34   Desc Main
                            Document      Page 22 of 31



replete with factual inaccuracies, and Attorney Homa had made no reasonable

inquiry into the facts of either case.

      Attorney Homa’s misconduct in both the Finn and Custer cases is

indefensible. Nevertheless, Attorney Homa and Attorney Menditto attempted to

defend it and, in doing so, aggravated rather than mitigated the Court’s concerns.

Unfortunately, their responses to the Motions for Sanctions lacked candor and

attempted to deflect blame onto Ms. Finn and the Custers.

      At the hearing in the Custer case on January 28, 2020, Attorney Homa

stated unequivocally that he did not meet with the Custers and that he did not

have to meet with them. The UST claims, and Attorney Homa did not deny, that

he said the same thing to the UST’s attorney when confronted in the Finn case.

At a hearing on February 25, 2020, Attorney Homa admitted that his statements

that the Court had condoned his failure to meet with his clients were not

accurate, and he apologized to the Court and promised to change his practice of

not meeting with clients. Nevertheless, in the responses to the Motions for

Sanctions, Attorney Homa and Attorney Menditto deny that Attorney Homa failed

to meet with his clients. Rather, they say his policy was to offer in-person

meetings, but, when clients lived at a distance or had health problems, as Ms.

Finn and the Custers all apparently do, the option of not meeting in person is also

offered. Although not stated expressly, the implication is that it was Ms. Finn and

Mr. and Mrs. Custer who requested the accommodation of not having to meet

personally with Mr. Homa. The implication is not credible.

      Both Attorney Homa and Attorney Menditto have a duty to be candid with

the Court. Ill. R. Prof’l Conduct (2010) R. 3.3(a)(1) (eff. Jan. 1, 2010). Attorney


                                         -22-
 Case 19-71144     Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34      Desc Main
                             Document      Page 23 of 31



Homa first violated that duty when he insisted at the January 28, 2020, hearing

that the Court had expressly condoned a practice of attorneys not meeting with

clients. He later admitted that his statements were not true; he had not been

candid with the Court. For Attorney Homa and Attorney Menditto to now say that

it was not Attorney Homa’s practice makes no sense and is just not credible. Why

would Attorney Homa have gone down the extremely problematic path of trying

to justify his failure to meet with his clients, if, in fact, he had not actually failed

to meet with his clients? The Court believes that Attorney Homa was telling the

truth on January 28, 2020, when he said that he did not meet with clients

because he did not think he had to do so. The Court does not believe that Attorney

Homa’s failure to meet with Ms. Finn and the Custers was based on requests

made by the clients. The disavowal now of what was earlier admitted is troubling

and evidences an ongoing lack of candor with the Court.

      Also problematic is the insistence by Attorney Menditto and Attorney Homa

that the errors made by Attorney Homa were harmless and that no one was

injured by Attorney Homa’s misconduct. The errors were far from harmless, and

Attorney Homa’s clients, particularly the Custers, were injured by his failure to

properly and competently represent them.

      Attorney Menditto says in the Responses that everybody makes mistakes

and that the errors were harmless because they were fixable. Although it may be

true that everyone makes mistakes, Attorney Homa’s mistakes were not

typographical or small, inadvertent errors. Attorney Homa affirmatively chose not

to meet with his clients, not to collect all required information before filing their

cases, and not to review the financial information and documents he did collect.


                                         -23-
 Case 19-71144    Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34   Desc Main
                           Document      Page 24 of 31



The numerous inaccuracies in his clients’ schedules and SOFAs were the result

of his total disregard for his professional duties. His misconduct in filing the

Custers’ case is particularly egregious because, by the time he filed it on

December 5, 2019, Ms. Finn’s case was already in trouble due to his

unprofessional practices. The Trustee had conducted two creditors meetings and,

in the process, discovered numerous errors in Ms. Finn’s paperwork. Both the

UST and the Trustee had obtained orders compelling Ms. Finn to appear for Rule

2004 examinations, with the UST citing Attorney Homa’s failure to meet with Ms.

Finn as a reason for compelling the examination. The deadline for objecting to Ms.

Finn’s discharge had been extended into 2020. Attorney Homa was on notice

before he filed the Custers’ case that his practices were inadequate and that he

should put in extra time and effort to make sure that the Custers’ petition,

schedules, and SOFA were complete and accurate. Attorney Homa ignored the

notice and filed the Custers’ case anyway.

      Attorney Menditto says the errors were fixable because, in each case,

amended documents were filed. He misses the point that filing inaccurate

documents may result in damages or harm to a client even if the documents are

later amended. It is true that petitions, lists, schedules, and statements may be

amended at any time before a case closes. Fed. R. Bankr. P. 1009(a). But a

debtor’s discharge may be denied for making material false oaths on initial

schedules and SOFAs. 11 U.S.C. §727(a)(4). And although proof of fraudulent

intent is generally required to deny a discharge for making false oaths, the

required proof can be established when there are multiple errors in the documents

evidencing a reckless disregard for the truth. Stamat v. Neary, 635 F.3d 974, 982


                                      -24-
 Case 19-71144    Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34   Desc Main
                            Document      Page 25 of 31



(7th Cir. 2011). Filing amendments after the errors have been discovered does not

“cure the initial failures.” Id. “The operation of the bankruptcy system depends on

honest reporting. If debtors could omit assets at will, with the only penalty that

they had to file an amended claim once caught, cheating would be altogether too

attractive.” Payne v. Wood, 775 F.2d 202, 205 (7th Cir. 1985).

      The documents filed in both the Finn and Custer cases contained multiple

errors, putting both the Trustee and UST on alert that objections to discharge

might be warranted. In each case, extensions of time to object to discharge were

sought and obtained. The amendments in each case were filed only after the

Trustee had discovered the errors and omissions in the originally filed documents.

Fortunately for both Ms. Finn and the Custers, the Trustee and UST decided, after

their investigations, that it was Attorney Homa who was at fault rather than his

clients. Ultimately, Ms. Finn and Mr. and Mrs. Custer all received their

discharges. But that is not necessarily always going to be the case. Even when an

attorney has been negligent, the client may still be penalized with the loss of a

discharge. See Swartz v. Moffett (In re Moffett), 2012 WL 359765, at *6-7 (Bankr.

C.D. Ill. Feb. 2, 2012). Here, Attorney Homa’s misconduct put the discharges of

his clients at risk, and that is not harmless error.

      Both Ms. Finn and the Custers also suffered monetary damages as a result

of Attorney Homa’s misconduct. Both paid fees at the high end of the spectrum

for quality services that they did not receive. When the Motions for Sanctions were

filed, UpRight Law voluntarily refunded the fees and costs to the Trustee but did

nothing to compensate their clients. Both Ms. Finn and the Custers had to attend

two creditors meetings and had their discharges held for many months while the


                                       -25-
 Case 19-71144    Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                           Document      Page 26 of 31



Trustee and UST investigated. The Custers have agreed to pay more than $2700

to the Trustee related to undisclosed transfers and non-exempt funds in a bank

account. If Attorney Homa had looked at the Custers’ bank statements and made

an attempt to understand when their income came in and payments went out, he

most certainly could have timed the Custers’ filing to minimize the amount of

non-exempt funds in the account on the date of filing. And, of course, if he had

done his job as required, there would have been no turnover of the fees and costs

and no resulting incentive for the Trustee to pursue other small assets because

he was already administering an estate. Attorney Homa and Attorney Menditto

claim that the additional scrutiny that was placed on these cases did not harm the

clients, but it cost the Custers $2700 that they do not appear to be able to easily

afford to pay. And, again, both Ms. Finn and the Custers paid top-of-the-spectrum

fees for poor-quality services. They were harmed, and it is unfortunate that

Attorney Homa and Attorney Menditto do not see it or, worse, see it but refuse to

admit it.

      Attorney Homa violated his professional duties under the Illinois Rules of

Professional Conduct and the Bankruptcy Code and Rules in his representation

of Ms. Finn and the Custers. His violations were egregious and indefensible. His

violations caused real harm to his clients.



                            C. Imposition of Sanctions

      The UST first asks that this Court examine the fees paid by Ms. Finn and

the Custers to Attorney Homa and to order disgorgement to the extent that the

fees paid exceed the reasonable value of the services rendered. 11 U.S.C. §329(b).


                                      -26-
 Case 19-71144    Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                            Document      Page 27 of 31



UpRight Law disgorged the fees and costs paid by Ms. Finn and the Custers to the

Trustee after the Motions for Sanctions were filed and, accordingly, Attorney Homa

says the issue is moot and that this Court should not address it. Attorney

Menditto reports that in another case in another court, fees were disgorged and

the UST admitted that the voluntary disgorgement mooted the issue. But what

happened elsewhere does not bind this Court. A discussion of the issues is called

for despite UpRight Law’s voluntary payments to the Trustee.

      Generally, when considering the reasonable value of fees, the Court would

consider a number of factors, including the time spent, hourly rate charged,

necessity of services, customary compensation charged in the community, and the

benefit received by the rendering of the services. 11 U.S.C. §330(a)(3). Attorney

Homa submitted no information on any of these issues, presumably because the

fees were voluntarily disgorged. Thus, the Court is compelled to find that

disgorgement of the entire sum of the fees and costs paid is required. A question

remains, however, about whether the disgorgement should have been to the

Trustee or to the individual Debtors.

      If the funds used to pay the compensation in the first place “would have

been property of the estate” then the disgorgement is to the Trustee for the benefit

of the estate. 11 U.S.C. §329(b)(1)(A). Insufficient information is before the Court

to make a determination of this issue. The parties might have presumed that if the

funds were still in accounts held by Ms. Finn or the Custers when they filed, then

the funds would have been property of the estate and disgorgement to the Trustee

would be required. But Ms. Finn, for example, lists Social Security as her only

source of income and disclosed no other source from which she might have paid


                                        -27-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34     Desc Main
                            Document      Page 28 of 31



Attorney Homa. If she paid for her bankruptcy with funds from an account into

which the only deposits were Social Security funds, then she paid with exempt

funds. 42 U.S.C. §407. And following the circular reasoning of §329(b)(1)(A), if the

funds had not been paid for fees but were still in the account, they would be

exempted from the bankruptcy estate.

      The Court has no idea if Ms. Finn used traceable Social Security proceeds

to pay Attorney Homa or whether there is any theory under which the Custers

might make a similar claim. What concerns the Court is that it does not appear

that Attorney Homa considered the issues or looked after the potential interests

of Ms. Finn or the Custers when the voluntary disgorgement was made. The

voluntary disgorgement was made in an effort to moot the issues and to remove

the matter from the Court’s consideration. UpRight Law and Attorney Homa were

the intended beneficiaries of that endeavor, and Attorney Homa’s failure to

consider the interests of Ms. Finn and the Custers is troubling.

      At this time, the Court will not reverse the disgorgement of the funds to the

Trustee in these cases. All parties are admonished, however, that in future cases

the issue of to whom the disgorgement should be made is one that the Court may

consider. Although voluntary disgorgement may well be appropriate in many

cases, if the disgorgement is made to a trustee and not to a debtor, this Court may

ask for additional information and take up the issue sua sponte.

      In addition to disgorgement, the UST asks that Attorney Homa be ordered

to file an affidavit with all new case filings certifying that he met with his client,

that educational requirements be imposed on Attorney Homa, and that a civil

penalty be levied. The Court declines to issue the additional sanctions. To be clear,


                                        -28-
 Case 19-71144      Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34       Desc Main
                              Document      Page 29 of 31



the Court’s decision not to impose additional sanctions is not based on any belief

or finding that it does not have the authority to issue such sanctions. Rather,

despite the egregious nature of Attorney Homa’s conduct, the Court is willing to

give him the opportunity to step up and remedy his practices without the issuance

of any further sanctions at this time. Attorney Homa must, however, take this

opportunity to dramatically improve his practices; he will not be able to say in the

future that he did not understand what his obligations to his clients are or what

the Court expects of him.

          Attorney Homa must understand that, even though the Court is not

imposing an additional affidavit requirement on him now, whenever he files a new

case, his signature on the documents represents a certification that he has done

a thorough investigation, made full inquiry into the facts and law, and fully

advised his clients as to the risks of filing. 11 U.S.C. §§526, 707(b)(4); Fed. R.

Bankr. P. 9011. Thus, he must fully and scrupulously comply with all

requirements of the Bankruptcy Code and Rules and the Illinois Rules of

Professional Conduct going forward.

      Attorney Homa must also understand that, even though the Court is not

defining the precise conditions of how attorneys may or should meet with their

clients in these days of a nationwide pandemic, the Court is explicitly not

condoning the slipshod manner in which he conducted himself in the past.6 Mr.


      6
         The UST asks the Court to provide express guidelines for attorney meetings with
clients. The request was made pre-pandemic but would have been declined in any event.
The Court believes that the requirements of being thorough and competent control, but
the details must be left to the attorneys and the clients; there is no one-size-fits-all
method. But obviously in-person meetings are the norm and with the onset of the
pandemic, video conference meetings are an appropriate substitute. It is important to look
people in the eye and observe their facial expressions when trying to get to know them

                                          -29-
  Case 19-71144      Doc 49    Filed 08/28/20 Entered 08/28/20 14:45:34          Desc Main
                               Document      Page 30 of 31



Homa needs to acknowledge that he did not get into trouble in the Finn and

Custer cases solely because he failed to meet face-to-face with his clients. He got

into trouble because he failed to meet with them at all. He did not get into trouble

because he collected information and documents solely through email exchanges.

He got into trouble because he wholly failed to collect all of the basic information

that is required for bankruptcy filings and failed to review much of what he did

collect.

       Finally, Attorney Homa must understand that his days of repeated

miscalendaring are over. He needs to immediately develop a system in his office

to calendar every creditors meeting, every hearing, and every deadline; he must

check and recheck the calendar information regularly to make sure that he is

meeting all obligations in a timely manner.7

       Some courts have held that the publication of an opinion that criticizes and

sanctions a lawyer is a sanction in and of itself. See, e.g., Seare, 493 B.R. at 226.

But the entering of findings of fact and conclusions of law are mandated for the


and determine their credibility. Sonrai Systems, LLC v. Romano, 2020 WL 3960441, at *3-
4 (N.D. Ill. July 13, 2020). This Court will not say that no attorney can do a proper job of
representing a bankruptcy debtor through only phone and email contacts. What the Court
can say is that it would be extremely difficult to do a thorough job using only phone and
email, and Attorney Homa has demonstrated that he is not capable of fulfilling his
professional obligations using only phone and email.
       7
          Attorney Homa says that he is a partner in UpRight Law, and UpRight Law says
that it is a law firm with a formal partnership arrangement rather than just a referral
agency. Deighan Law, LLC v. Daugherty, 615 B.R. 564, 566 (E.D. Mo. 2020). (Again,
UpRight Law does business as Deighan Law LLC.) Recently, in convincing a district court
that it is, in fact, a legitimate law partnership, it represented that it provides its partners
with case management software and malpractice insurance. Id. at 567. It also claims that
it monitors electronic filings so that matters do not “slip through” the local attorney
partners. Id. at 569. If that is the case, then most certainly Attorney Homa has access to
the necessary tools to address his law office management deficiencies and his calendaring
needs.

                                            -30-
 Case 19-71144     Doc 49   Filed 08/28/20 Entered 08/28/20 14:45:34    Desc Main
                            Document      Page 31 of 31



resolution of such issues. Fed. R. Civ. P. 52(a)(1); Fed. R. Bankr. P. 7052, 9014(c).

Thus, this Court has not previously considered the issuance of an opinion to be

a sanction. Nevertheless, to the extent that publication deters future, similar

conduct by Attorney Homa or others, this Opinion serves as a public reprimand.

Seare, 493 B.R. at 226.



                                IV. Conclusion

      Attorney Homa’s conduct in the Finn and Custer cases fell well below

required standards and violated his duties under the Bankruptcy Code and Rules

and the Illinois Rules of Professional Conduct. The Motions for Sanctions will be

granted, in part. Attorney Homa will be sanctioned by requiring the disgorgement

of all fees and by a public reprimand. Other sanctions requested by the UST will

be denied.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                        ###




                                       -31-
